
	

114 HR 5090 IH: To ensure that air transportation between the United States and the European Union complies with the intent of article 17 bis of the United States-European Union-Norway-Iceland Air Transport Agreement of June 21, 2011.
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5090
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. DeFazio (for himself, Mr. LoBiondo, Mr. Larsen of Washington, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To ensure that air transportation between the United States and the European Union complies with
			 the intent of article 17 bis of the United States-European
			 Union-Norway-Iceland Air Transport Agreement of June 21, 2011.
	
	
 1.Transatlantic open skiesThe Secretary of Transportation shall not issue a foreign air carrier permit under section 41302 of title 49, United States Code, or an exemption under section 40109 of such title, to provide foreign air transportation under the United States-European Union-Norway-Iceland Air Transport Agreement of June 21, 2011 (as amended), unless the Secretary—
 (1)finds that issuing the permit or exemption would be consistent with the intent of the parties, set forth in article 17 bis of such agreement, that opportunities created by the agreement do not undermine labor standards or the labor-related rights and principles contained in the parties’ respective laws; and
 (2)imposes such conditions on the permit or exemption as may be necessary to ensure that the carrier’s provision of foreign air transportation complies with the intent of article 17 bis.
			
